Citation Nr: 1609762	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-40 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for decubitus sacral ulcers.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran died in February 2016, while his appeal was pending on the claim for compensation under 38 U.S.C.A. § 1151 for decubitus sacral ulcers.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2016, the Veteran's daughter notified the VA that the Veteran died in February 2016, while his appeal was pending on the claim for compensation under 38 U.S.C.A. § 1151 for decubitus sacral ulcers.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2015); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal of the claim for compensation under 38 U.S.C.A. § 1151 for decubitus sacral ulcers is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


